Exhibit ASSET PURCHASE AGREEMENT by and between JOHN BORDYNUIK, INC. as Seller and 310 HOLDINGS, INC. as Purchaser June 25, 2009 ASSET PURCHASE AGREEMENT This Agreement (“Agreement”) is entered into as of June 25, 2009, by and between 310 Holdings, Inc., a Nevada Corporation (the “Purchaser”), and John Bordynuik, Inc., a Delaware corporation (the “Seller”). WHEREAS, Seller is a business primarily centered around reading high volume legacy data computer tapes (the “Business”); WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase and assume from Seller, certain assets with respect to the Business on the terms and subject to the conditions set forth in this Agreement. NOW THEREFORE, In consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS 1.1Sale and Transfer of Assets.On and subject to the terms and conditions set forth in this Agreement, Seller agrees to sell, convey, transfer, assign and deliver to Purchaser, and Purchaser agrees to purchase and acquire from Seller, free and clear of any encumbrances, all of Seller’s right, title, and interest in and to all of the assets of Seller as set forth on Exhibit A attached hereto (“Purchased Assets”) at the Closing in consideration for the payment by
